


LIMITED GUARANTY







THIS LIMITED GUARANTY (this “Guaranty”) dated as of ________________, 2014 is
made by the party or parties named on the signature page or pages hereof (herein
individually and, if more than one, collectively, jointly and severally,
referred to as a “Guarantor”), to and for the benefit of SECURITY LIFE OF DENVER
INSURANCE COMPANY, a Colorado corporation (“Lender”).




WITNESSETH:




WHEREAS, Lender has agreed to make a loan (the “Loan”) to HARTMAN BENT TREE
GREEN, LLC, a Texas limited liability company (“Borrower”), in the aggregate
principal amount of EIGHT MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS
($8,400,000.00);




WHEREAS, the Loan is to be evidenced by a Promissory Note made by Borrower to
Lender dated on or about this same date (as the same may be extended, renewed,
refinanced, refunded, amended, modified or supplemented from time to time, the
“Note”);




WHEREAS, the Note is to be secured by, inter alia, a Deed of Trust, Security
Agreement, Financing Statement and Fixture Filing (as the same may be amended,
modified or supplemented from time to time, the “Mortgage”), and an Assignment
of Rents and Leases (as the same may be amended, modified or supplemented from
time to time, the “Assignment”), each of even date herewith and each intended to
be recorded in the real estate records of the county and state where the
Premises (as defined in the Mortgage) is located;




WHEREAS, Guarantor has a significant interest in Borrower, and is familiar with
the financial condition of Borrower and the transactions contemplated by the
Note, Mortgage and the Loan Documents (capitalized terms not defined herein
shall have the meanings assigned to them in the Mortgage), expects to derive
material benefits from the contemplated uses of the proceeds of the Loan, and
desires that Lender make the Loan;




WHEREAS, Guarantor acknowledges receipt of a copy of the Note, the Mortgage, the
Assignment, and the other Loan Documents; and




WHEREAS, the execution and delivery by Guarantor of this Guaranty is a condition
to Lender’s obligation to make the Loan to Borrower;




NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Guarantor, and intending to be legally bound, Guarantor hereby agrees as
follows:




ARTICLE I

GUARANTY




1.01.

Guaranteed Obligations.  




Guarantor hereby unconditionally and irrevocably guaranties to Lender the due,
punctual and full payment and performance of, and covenants with Lender to duly,
punctually and fully pay and perform, and to be fully liable to Lender for, the
following (including without limitation attorney’s fees and disbursements and
collections costs incurred in connection therewith) (collectively, the
“Guaranteed Obligations”):




(i)

the application of rents, security deposits, or other income, issues, profits,
and revenues derived from the Premises during an uncured Event of Default to the
extent applied to anything other than (a) normal and necessary operating
expenses of the Premises or (b) the Indebtedness evidenced by the Note.  It is
understood that any rents collected more than one month in advance as of the
time of the Event of Default shall be considered to have been collected after
the Event of Default;




(ii)

any loss, cost or damages arising out of or in connection with fraud or material
misrepresentations to Lender by Borrower (or by any of its general partners,
officers, shareholders, members, or their agents, if applicable);  




(iii)

any loss, cost or damages arising out of or in connection with Borrower’s use or
misapplication of (a) any proceeds paid under any insurance policies by reason
of damage, loss or destruction to any portion of the Premises, or (b) proceeds
or awards resulting from the condemnation or other taking in lieu of
condemnation of any portion of the Premises, for purposes other than those set
forth in the Mortgage;  




(iv)

any loss, cost or damages arising out of or in connection with any material
physical waste of the Premises or any portion thereof and all reasonable costs
incurred by Lender in order to protect the Premises;  




(v)

any taxes, assessments and insurance premiums for which Borrower is liable under
the Note, the Mortgage or any of the other Loan Documents and which are paid by
Lender (but not the proportionate amount of any such taxes, assessments and
insurance premiums which accrue following the date of foreclosure plus any
applicable redemption period or acceptance of a deed in lieu of foreclosure);  




(vi)

any loss, costs or damages arising out of or in connection with Borrower’s
covenants, obligations and liabilities contained in Paragraph 31 of the Mortgage
and under the Environmental Indemnification Agreement dated of even date
herewith executed by Borrower and Guarantor in favor of Lender;




(vii)

any loss, cost or damages arising out of or in connection with any construction
lien, mechanic’s lien, materialman’s lien or similar lien against the Premises
arising out of acts or omissions of Borrower;  




(viii)

any and all loss, costs or damages arising out of or incurred in order to cause
the Improvements to comply with the accessibility provisions of The Americans
with Disabilities Act and each of the regulations promulgated thereunder, as the
same may be amended from time to time which are required by any governmental
authority;   




(ix)

the total Indebtedness (as defined in the Note) in the event that (a) Lender is
prevented from acquiring title to the Premises after any Event of Default
because of failure of Borrower’s title under federal, state or local laws, less
any recovery received by Lender from any title insurance policy it holds in
connection with the Premises, or (b) Borrower or Guarantor or any general
partner, beneficiary, trustee or member of the foregoing voluntarily files a
petition in bankruptcy or commences a case or insolvency proceeding under any
provision or chapter of the Federal Bankruptcy Code;  




(x)

any loss, damage, cost, expense and liability, including, but not limited to,
reasonable attorneys’ fees and costs, resulting from any act of Borrower or its
general partners, members, shareholders, officers, directors, beneficiaries,
and/or trustees, as the case may be, to obstruct, delay or impede Lender from
exercising any of its rights or remedies under the Loan Documents;  




(xi)

the total Indebtedness (as defined in the Note) in the event that (a) Borrower
makes an unpermitted transfer of an interest in the Borrower or in the Premises
without the prior written approval of Lender, or (b) Borrower makes an
unpermitted encumbrance on the Premises or the holder of an ownership interest
in Borrower encumbers such interest, without the prior written approval of
Lender;  




(xii)

all costs and fees, including without limitation reasonable attorney fees and
costs, incurred by Lender in the enforcement of subparagraphs (i) through (xi)
above.




1.01.

Guaranty Unconditional.  The obligations of Guarantor hereunder are continuing,
absolute and unconditional, irrespective of any circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.  Without limiting the generality of the foregoing, the
obligations of Guarantor hereunder shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by:




(a)

any amendment, modification or supplement to the Mortgage, the Note or any other
Loan Document;  




(b)

any exercise or nonexercise of or delay in exercising any right, remedy, power
or privilege under or in respect of this Guaranty, the Mortgage, the Note or any
other Loan Document (even if any such right, remedy, power or privilege shall be
lost thereby), or any waiver, consent, indulgence or other action or inaction in
respect thereof;  




(c)

any bankruptcy, reorganization, insolvency, arrangement, composition, assignment
for the benefit of creditors or similar proceeding commenced by or against
Borrower or Guarantor or any discharge, limitation, modification or release of
liability of the Borrower or Guarantor by virtue of such proceedings;




(d)

any failure to perfect or continue perfection of, or any release or waiver of,
any rights given to Lender in the Premises as security for the performance of
any of the Guaranteed Obligations;  




(e)

any extension of time for payment or performance of any of the Guaranteed
Obligations;  




(f)

the genuineness, validity or enforceability of the Loan Documents;  




(g)

any limitation of liability of Borrower, or of any or all of the holders of
ownership interests in Borrower, contained in any Loan Document;  




(h)

any defense that may arise by reason of the failure of Lender to file or enforce
a claim against the estate of Borrower in any bankruptcy or other proceeding;  




(i)

any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the property of, or any marshaling of assets and
liabilities or other similar proceeding affecting, Borrower or Guarantor or any
of its respective assets;   




(j)

the release of Borrower, or Guarantor, from performance or observance of any of
the agreements, covenants, terms or conditions contained in the Loan Documents
by operation of law;  




(k)

the failure of Lender to keep Guarantor advised of Borrower’s financial
condition, regardless of the existence of any duty to do so, but not in any way
implying any obligation contractual or otherwise to do so;  




(l)

any sale or other transfer of the Premises or any part thereof or any
foreclosure by Lender on the Premises or any part thereof;   




(m)

any counterclaim, recoupment, set-off, reduction or defense used in any claim
Guarantor may assert or now or hereafter have against the Lender, the Borrower
or Guarantor; or  




(n)

any other circumstances which might otherwise constitute a legal or equitable
discharge of a guarantor or surety.




No set-off, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Borrower or Guarantor now has or hereafter may have
against Lender, shall be available hereunder to Guarantor against Lender.
 Guarantor acknowledges that Lender may agree that it shall not in any
foreclosure proceeding in respect of all or any portion of the Premises seek or
obtain a deficiency judgment against Borrower, and that the obligations of
Guarantor shall in no way be diminished or otherwise affected by the failure to
seek or obtain a deficiency judgment.




Notwithstanding any contrary provisions hereof, Guarantor does not waive the
benefits of statutes of limitations or repose, nor the benefits of Section
51.003-51.005 of the Texas Property Code.




1.01.

No Notice or Duty to Exhaust Remedies.  Guarantor hereby waives diligence,
presentment, demand, protest, acceptance of this Guaranty, and all notices of
any kind, and waives any requirement that Lender exhaust any right or remedy, or
proceed first or at any time, against Borrower or any other guarantor of, or any
security for, any of the Guaranteed Obligations.  This Guaranty constitutes an
agreement of suretyship as well as of guaranty, and Lender may pursue its rights
and remedies under this Guaranty and under the other Loan Documents in whatever
order, or collectively, as Lender may elect, and shall be entitled to payment
and performance hereunder notwithstanding such other Loan Documents and
notwithstanding any action taken by Lender or inaction by Lender to enforce any
of its rights or remedies against any other guarantor or any other person or
property whatsoever.




1.02.

Waiver of Subrogation.  Notwithstanding any payments made or obligations
performed by Guarantor by reason of this Guaranty (including, but not limited
to, application of funds on account of such payments or obligations), Guarantor
hereby irrevocably waives and releases any and all rights it may have at any
time (whether arising directly or indirectly, by operation of law, contract or
otherwise) (a) to assert any claim against Borrower or any other person, or
against any direct or indirect security, on account of payments made or
obligations performed under or pursuant to this Guaranty, including without
limitation any and all rights of subrogation, reimbursement, exoneration,
contribution or indemnity, or (b) to require the marshaling of any assets of
Borrower, which right of marshaling might otherwise arise from payments made or
obligations performed under or pursuant to this Guaranty, and any and all rights
that would result in Guarantor being deemed a “creditor” under the United States
Bankruptcy Code of Borrower or any other person.




1.03.

Subordination of Indebtedness.  Guarantor agrees that all indebtedness of
Borrower to Guarantor, whether now existing or hereafter created, direct or
indirect, contingent, joint, several, independent, due or to become due, or held
or to be held by Guarantor, whether created directly or acquired by assignment
or otherwise (the “Subordinated Indebtedness”), be and hereby is expressly
subordinated and junior in right of payment to all of the Guaranteed
Obligations.  Until the Loan is repaid in full, Guarantor shall take no action
to enforce payment of any Subordinated Indebtedness by Borrower.




1.04.

Waivers.  Guarantor hereby waives (a) notice of the execution and delivery of
any of the Loan Documents, (b) notice of the creation of any of the Guaranteed
Obligations, (c) notice of the Lender’s acceptance of and reliance on this
Guaranty, (d) presentment and demand for payment of the Guaranteed Obligations
and notice of non-payment and protest of non-payment of the Guaranteed
Obligations, (e) any notice from the Lender of the financial condition of the
Borrower regardless of the Lender’s knowledge thereof, (f) demand for
observance, performance or enforcement of, or notice of default under, any of
the provisions of this Guaranty or any of the Loan Documents, and all other
demands and notices otherwise required by law which Guarantor may lawfully
waive, excepting therefrom notices which are expressly required by the Loan
Documents, if any, (g) any right or claim to cause a marshaling of the assets of
the Borrower or Guarantor, and (h) any defense at law or in equity on the
adequacy or value of the consideration for this Guaranty.




1.05.

Consents.  Without notice to, or further consent of, Guarantor, Guarantor hereby
consents that the Lender may at any time and from time to time on one or more
occasions (a) renew, extend, accelerate, subordinate, change the time or manner
of payment or performance of, or otherwise deal with in any manner satisfactory
to the Lender any of the terms and provisions of, all or any part of the
Guaranteed Obligations, (b) waive, excuse, release, change, amend, modify or
otherwise deal with in any manner satisfactory to the Lender any of the
provisions of any of the Loan Documents, (c) release the Borrower or Guarantor,
(d) waive, omit or delay the exercise of any of its powers, rights and remedies
against the Borrower or Guarantor or any collateral and security for all or any
part of the Guaranteed Obligations, (e) release, substitute, subordinate, add,
fail to maintain, preserve or perfect any of its liens on, security interests in
or rights to, or otherwise deal with in any manner satisfactory to the Lender,
any collateral and security for all or any part of the Guaranteed Obligations,
and/or the Indebtedness under the Note or the obligations under the Mortgage or
other Loan Documents, (f) apply any payments of all or any of the Guaranteed
Obligations received from the Borrower or Guarantor, or any other party or
source whatsoever, to the Guaranteed Obligations in such order and manner as the
Lender in its sole and absolute discretion may determine, or (g) take or omit to
take any other action, whether similar or dissimilar to the foregoing which may
or might in any manner or to any extent vary the risk of Guarantor or otherwise
operate as a legal or equitable discharge, release or defense of Guarantor under
applicable laws.




ARTICLE II

REPRESENTATIONS AND COVENANTS




2.01.

Representations.  Guarantor hereby represents to Lender that:




(a)

Guarantor has a financial interest in Borrower, and Guarantor will receive a
material benefit and advantage from the making of the Loan.  




(b)

Since the date of the last financial statements provided to Lender, there has
been no material adverse change in the assets, net worth, credit standing or
other financial condition of Guarantor.  As of the date of this Guaranty, there
has been no material litigation filed or threatened by or against, nor any
judgment entered against, Guarantor.  As of the date of this Guaranty, no
petition in bankruptcy or insolvency has been filed by or against Guarantor, nor
has any application been made for the appointment of a receiver or trustee
relating to the business or assets of Guarantor, nor has Guarantor made an
assignment for the benefit of creditors or taken any other similar action.  




(c)

Guarantor has full power and authority to enter into this Guaranty, and the
execution, delivery, and performance of this Guaranty does not violate any
judgment or order of any court, agency or other governmental body by which
Guarantor is bound, or any Certificate or Articles of Incorporation, Bylaws,
Partnership Agreement or other charter, organizational or governing document of
Guarantor, and does not violate or constitute any default under any agreement or
instrument by which Guarantor is bound.




2.01.

Covenants.  Guarantor hereby covenants to Lender that:




(a)

Promptly upon becoming aware thereof, Guarantor shall give Lender notice of the
commencement, existence or threat of any proceeding by or before any
governmental authority having jurisdiction over the Premises (whether federal,
state, local or municipal) against or affecting Guarantor which, if adversely
decided, would have a material adverse effect on the business, operations, or
financial condition of Guarantor or on its ability to perform its obligations
hereunder.  




(b)

Guarantor shall permit such persons as Lender may designate to examine
Guarantor’s books and records and take copies and extracts therefrom and to
discuss the affairs of Guarantor with its officers, employees and independent
accountants at such times and as often as Lender may reasonably request provided
Lender gives reasonable notice thereof.  Guarantor hereby authorizes such
officers, employees and independent accountants to discuss with Lender the
affairs of Guarantor.  




(c)

Guarantor shall deliver to Lender within ninety (90) days after the last day of
each fiscal year of Guarantor during the term of the Loan, unaudited annual
financial reports prepared on a cash basis, including balance sheets, income
statements and cash flow statements covering the operation of Guarantor for the
previous fiscal year, all certified to Lender to be complete, correct and
accurate by the individual managing general partner or chief financial officer
of Guarantor.  




In addition to the annual financial statements required above, if requested by
Lender in writing, within thirty (30) days after the last day of each fiscal
quarter of Guarantor, unaudited financial reports prepared on a cash basis,
including balance sheets, income statements and cash flow statements covering
the operation of Guarantor for the previous fiscal quarter, all certified to
Lender to be complete, correct and accurate by the individual managing general
partner or chief financial officer of Guarantor.




Lender shall have the right at any time and from time-to-time to request such
additional financial information as Lender determines is necessary or
appropriate (not more than once during any Loan Year (as that term is defined in
the Mortgage); provided that the foregoing once per year limitation shall not
apply during an uncured Event of Default).  




(d)

If Guarantor is a corporation or partnership, Guarantor shall not (i) dissolve,
merge or consolidate with any other entity or (ii) sell, transfer or otherwise
dispose of all or a substantial part of its assets except with Lender’s prior
written consent or in a bona fide, arm’s length transaction and for a fair and
reasonable consideration.




(e)

Guarantor shall maintain a minimum net asset value (“NAV”) of at least
$25,000,000 during the term of the Loan. For purposes of determining the NAV of
Guarantor from time to time, (i) the estimated fair market value of the assets
owned by Guarantor at the time of calculation shall be (absent manifest error)
the amounts reported by Guarantor annually, and (ii) the actual amount of all
related debts and liabilities outstanding as of the date of calculation shall be
deducted from the aggregate fair market value of such assets.







ARTICLE III

DEFAULTS AND REMEDIES




3.01.

Event of Default.  The occurrence of any one or more of the following events
shall constitute an Event of Default under the provisions of this Guaranty, and
the term “Event of Default” as used in this Guaranty shall mean the occurrence
of any one or more of the following events: (a) the failure of Guarantor to
promptly pay or perform all or any part of the Guaranteed Obligations, (b) any
representation or warranty made herein or any financial statement or other
information furnished by Guarantor pursuant hereto shall prove to have been
false or misleading in any material respect on the date as of which the same was
made or furnished, (c) the failure of Guarantor to observe, perform and comply
with any of the covenants set forth in section 2.02 of this Guaranty, and such
failure shall continue uncured for a period of ten (10) days from the date of
notice thereof from the Lender to Guarantor, (d)  the commencement or filing of
any proceedings by or against Guarantor or any of Guarantor’s assets or
properties under the provisions of any bankruptcy, reorganization, arrangement,
insolvency, receivership, liquidation or similar law for the relief of debtors,
and, except with respect to any such proceedings instituted by Guarantor, are
not discharged within sixty (60) days of their commencement, or (e) the death of
Guarantor unless the Guaranteed Obligations are assumed by a new guarantor or
guarantors, having a net worth or an aggregate net worth, as the case may be,
equal to or greater than the net worth of the decedent upon the date hereof, and
such guarantor or guarantors shall become liable by assumption under this
Guaranty within thirty (30) days of the death of Guarantor.




3.02.

Rights and Remedies.  Upon the occurrence of an Event of Default under the
provisions of this Guaranty, an amount equal to the total of the Guaranteed
Obligations then outstanding (whether matured or unmatured and regardless of
whether any portion of such Guaranteed Obligations are then due and payable by
the Borrower) shall immediately and automatically be due and payable by
Guarantor to Lender without further action by, or notice of any kind from,
Lender unless expressly provided for herein, and the Lender may at any time and
from time to time thereafter exercise any powers, rights and remedies available
to the Lender under the provisions of this Guaranty, the Loan Documents and
applicable laws to enforce and collect the obligations and liabilities of
Guarantor hereunder, all such powers, rights and remedies being cumulative and
enforceable alternatively, successively or concurrently.  Guarantor shall pay to
Lender on demand the amount of any and all costs and expenses, including,
without limitation, court costs and attorney’s fees and expenses, paid or
incurred by or on behalf of the Lender in exercising any such powers, rights and
remedies, together with interest thereon from the date due until paid in full at
the Default Rate (as defined in the Note).  Each and every Event of Default
hereunder shall give rise to a separate cause of action hereunder, and separate
actions may be brought hereunder as each cause of action arises.  No failure or
delay by the Lender in one or more instances to require strict performance by
Guarantor of any of the provisions hereof or to exercise any powers, rights or
remedies available to it under the provisions of this Guaranty, the Loan
Documents or applicable laws shall operate as a waiver thereof or preclude
Lender at any later time or times from demanding strict performance thereof or
exercising any such powers, rights or remedies.  No conduct, custom or course of
dealing shall be effective to waive, amend, modify or release this Guaranty.  No
modification or waiver of any of the provisions of this Guaranty shall be
effective unless it is in writing and signed by the Lender, and any such waiver
shall be effective only in the specific instance and for the specific purpose
for which it is given.




3.03.

Effect Of Bankruptcy Proceedings.  This Guaranty shall continue to be effective,
or be automatically reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by Lender as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, all as
though such payment had not been made.  If an Event of Default at any time shall
have occurred and be continuing or exist and declaration of default or
acceleration under or with respect to any of the Loan Documents shall at such
time be prevented by reason of the pendency against Borrower of a case or
proceeding under any bankruptcy or insolvency law, Guarantor agrees that, for
purposes of this Guaranty and Guarantor’s obligations hereunder, such Loan
Documents shall be deemed to have been declared in default or accelerated with
the same effect as if such Loan Documents had been declared in default and
accelerated in accordance with the terms thereof, and Guarantor shall forthwith
pay the Guaranteed Obligations in full without further notice or demand.




ARTICLE IV

MISCELLANEOUS




4.01.

Further Assurances.  From time to time upon the request of Lender, Guarantor
shall promptly and duly execute, acknowledge and deliver any and all such
further instruments and documents as Lender may deem necessary or desirable to
confirm this Guaranty, to carry out the purpose and intent hereof or to enable
Lender to enforce any of its rights hereunder.  




4.02.

Amendments, Waivers, Etc.  This Guaranty cannot be amended, modified, waived,
changed, discharged or terminated except by an instrument in writing signed by
the party against whom enforcement of such amendment, modification, waiver,
change, discharge or termination is sought.




4.03.

No Implied Waiver; Cumulative Remedies.  No course of dealing and no delay or
failure of Lender in exercising any right, power or privilege under this
Guaranty or any other Loan Document shall affect any other or future exercise
thereof or exercise of any other right, power or privilege; nor shall any single
or partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege.  The rights
and remedies of Lender under this Guaranty are cumulative and not exclusive of
any rights or remedies which Lender would otherwise have under the other Loan
Documents, at law or in equity.




4.04.

Notices.  




(a)

All notices, demands, requests, and other communications desired or required to
be given hereunder  (“Notices”), shall be in writing and shall be given by: (i)
hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.  




(b)

All Notices shall be deemed given and effective upon the earlier to occur of:
(i) the hand delivery of such Notice to the address for Notices; (ii) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (iii) three business days after depositing the Notice in the United States
mail as set forth in (a)(iii) above.  All Notices shall be addressed to the
following addresses:




Guarantor:

Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Louis T. Fox, III, CFO

 

With a copy to:

Hartman Short Term Income Properties XX, Inc.

2909 Hillcroft, Suite 420

Houston, Texas  77057

Attention:  Katherine N. O’Connell, General Counsel




Lender:

Security Life of Denver Insurance Company

c/o Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention: Mortgage Loan Servicing Department




and

Voya Investment Management LLC

5780 Powers Ferry Road, NW, Suite 300

Atlanta, Georgia 30327-4349

Attention:  Real Estate Law Department




With a copy to:

Bryan Cave LLP

One Atlantic Center

Fourteenth Floor

1201 West Peachtree Street, NW

Atlanta, Georgia  30309-3488

Attention:  Johnny D. Latzak, Jr., Esq.




or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice.  Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.




4.01.

Expenses.  Guarantor agrees to pay or cause to be paid and to save Lender
harmless against liability for the payment of all out-of-pocket expenses,
including fees and expenses of counsel for Lender, incurred by Lender from time
to time arising in connection with Lender’s enforcement or preservation of
rights under this Guaranty, including, but not limited to, such expenses as may
be incurred by Lender in connection with any default by Guarantor of any of
Guarantor’s obligations hereunder.




4.02.

Continuing Agreement.  This Guaranty shall be a continuing one and shall be
binding upon Guarantor regardless of how long before or after the date hereof
any of the Guaranteed Obligations were or are incurred, and all representations,
warranties, covenants, undertakings, obligations, consents, waivers and
agreements of Guarantor herein shall survive the date of this Guaranty and shall
continue in full force and effect until all Guaranteed Obligations have been
indefeasibly paid in full and no commitments therefor are outstanding.  




4.03.

Jurisdiction.  Guarantor after consultation with counsel irrevocably (a) agrees
that Lender may bring suit, action or other legal proceedings arising out of
this Guaranty in the courts of the State of Texas in Harris County, or the
United States District Court in the federal judicial district in which the
Premises is located; (b) consents to the jurisdiction of each such court in any
such suit, action or proceeding; (c) consents to service of process in any such
suit, action, or proceeding by the mailing of copies of such process to
Guarantor by certified or regular mail at the notice address provided herein;
(d) waives any objection which Guarantor may have to the laying of the venue of
any such suit, action or proceeding in any of such courts; and (e) waives any
right Guarantor may have to a jury trial in connection with any such suit,
action or proceeding.




4.04.

Severability.  If any term or provision of this Guaranty or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Guaranty, or the application of such term
or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the full extent
permitted by law.




4.05.

Counterparts.  This Guaranty may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.




4.1.

Governing Law.  This Guaranty shall be governed by, and construed in accordance
with, the laws (excluding conflicts of laws rules) of the State of Texas.




4.2.

Joint and Several.  The obligations of Guarantor hereunder shall be joint and
several.




4.3.

Successors and Assigns.  This Guaranty shall bind Guarantor and Guarantor’s
heirs, executors, successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns.




4.4.

Time is of the Essence.  Time is of the essence in connection with all
obligations of Guarantor hereunder.




4.5.

Assignment.  The Lender may, without notice or consent to Guarantor, assign or
transfer all or any part of the Guaranteed Obligations and this Guaranty will
inure to the benefit of Lender’s assignee or transferee; provided that the
Lender shall continue to have the unimpaired right to enforce this Guaranty as
to that part of the Guaranteed Obligations the Lender has not assigned or
transferred.  In connection with any such assignment, transfer, or the grant of
any participation in all or a part of the Guaranteed Obligations, the Lender may
divulge to any potential or actual assignee, transferee or participant all
reports, financial or other information and documents furnished or executed in
connection with this Guaranty.




4.6.

WAIVER OF JURY TRIAL.  GUARANTOR, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY
TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY
RIGHT GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR
ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY
HERETO.  GUARANTOR SHALL NOT SEEK TO CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY
HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL PARTIES.




4.7.

Acknowledgment.  The undersigned further acknowledge having received advice from
legal counsel to the undersigned as to the nature and extent of all waivers set
forth in this Guaranty.




4.8.

Gender; Number; Terms.  Words and phrases herein shall be construed as in the
singular or plural number and as masculine, feminine or neuter gender, according
to the context.  The use of the words “herein,” “hereof,” “hereunder” and other
similar compounds of the word “here” shall refer to this entire Guaranty and not
to any particular section, paragraph or provision.







6359018.1





[LIMITED GUARANTY]

Voya No. 29056







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first above written.







 

HARTMAN SHORT TERM INCOME PROPERTIES XX, INC., a Maryland corporation

 










By:

          Allen R. Hartman, President

 

 













STATE OF TEXAS

§

§

COUNTY OF ___________

§

This instrument was acknowledged before me on ___________________, 2014, by
Allen R. Hartman, the President of HARTMAN SHORT TERM INCOME PROPERTIES XX,
INC., a Maryland corporation (the “Corporation”), on behalf of the Corporation.

Given under my hand and seal of office this ____ day of _______________, 2014.







[AFFIX NOTARIAL SEAL]

Notary Public in and for

Printed Name:

My Commission Expires:














S-1

[LIMITED GUARANTY]

Voya No. 29056


